DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on March 15, 2019.
Claims 1-17 are currently pending and have been examined.
  

Information Disclosure Statement

Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant on April 18, 2019.  However, it should be noted that Foreign Document No. 2011-31704 JP is incorrect or invalid.  The document number seems to be missing an extra digit “0.”  Examiner assumes that Applicant intended the Foreign Document No. 2011-031704 JP.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections 
Claims 2, 12 and 17 are objected to because of the following informalities:
Claim 2 recites the limitation "wherein first expansion means mounted on the refrigerant circulation circuit at the downstream side …; and second expansion means mounted on the refrigerant circulation circuit of an inlet side of the evaporator.”  Examiner proposes that it recite "wherein a first expansion means is mounted on the refrigerant circulation circuit at the downstream side …; and a second expansion means is mounted on the refrigerant circulation circuit at an inlet side of the evaporator.” 
Claim 12 recites the limitation “wherein an radiator is mounted” in line 1.  Examiner proposes that it recite “wherein a
Claim 17 recites the limitation "first expansion means mounted on the refrigerant circulation circuit at the downstream side …; second expansion means mounted on the refrigerant circulation circuit of an inlet side of the evaporator.”  Examiner proposes that it recite "a first expansion means is mounted on the refrigerant circulation circuit at the downstream side …; a second expansion means is mounted on the refrigerant circulation circuit at an inlet side of the evaporator.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
"first expansion means mounted on the refrigerant circulation circuit… to selectively expand refrigerant discharged from the internal heat exchanger” in Claims 2 and 17;
"second expansion means mounted on the refrigerant circulation circuit...  to expand the refrigerant supplied to the evaporator" in Claims 2 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The term "means" is not a recognized term in the art for a structure performing the expanding function.  
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA 
35 U.S.C. 112, sixth paragraph limitation:
The first expansion means 120 has the two-way valve 125 and the orifice
128 which are formed integrally (see paragraphs [0057]- [0058]).
The second expansion means may be an expansion valve or an
orifice (see paragraph [0067]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “a refrigerant-coolant heat exchanger configured to exchange heat between the refrigerant flowing the refrigerant circulation circuit between the internal heat exchanger and the external heat exchanger and the coolant circulating through the coolant circulation circuit, wherein the coolant of the electronic components of the vehicle is circulated toward the refrigerant-coolant heat exchanger in an air-conditioning mode,” in Claims 1 and 17, renders the claims indefinite.   The limitation appears to be missing details such that it is unclear what is being claimed.  More specifically, the a refrigerant-coolant heat exchanger configured to exchange heat between the refrigerant flowing the refrigerant circulation circuit between the internal heat exchanger lacks clear boundaries as to what heat is being exchanged by the refrigerant-coolant heat exchanger and what is between the internal heat exchanger and the coolant circulating.   Further what is is coolant of the electronic components?  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as best understood by Examiner.
The limitation “wherein the refrigerant circulating through the refrigerant circulation circuit absorbs heat through the refrigerant- coolant heat exchanger and the external heat exchanger or the chiller in the heat pump mode” in Claim 4, renders the claim indefinite.  It is unclear as to whether, Applicant intends heat to be absorbed through at least one of the refrigerant- coolant heat exchanger, the external heat exchanger, or the chiller in the heat pump mode or is intended for heat to be absorbed through all of the above.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted to mean at least one of the refrigerant- coolant heat exchanger and the external heat exchanger or the chiller in the heat pump mode.  
Claims 5-7, 10-11 and 17, describe the refrigerant circulation circuit configured in such a way that the refrigerant circulates … in the heat pump mode.  However, the specification as originally filed, describes the configurations described in the claims as being either a heat pump mode, dehumidification mode, or defrost mode (see paragraphs [0022]-[0024).  Because of this, there is an inconsistency between what is described via the specification and what is claimed.  Further, it is unclear as to the order 
Claim 10 recites the limitation “a chiller” in line 1.  However, a chiller has already been introduced via Claim 1.  It unclear to whether the chiller described in Claim 10 is the same chiller as that called for in Claim 1 or an altogether new chiller.  The specification as originally filed does not support a system having multiple chillers as described in Claim 10.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted to mean the same chiller as that of Claim 1.
Claim 10 is rejected using similar rationale as that of the rejected Claim 4 regarding the refrigerant- coolant heat exchanger and the external heat exchanger or the chiller.
Claims 2-3, 8-9, and 12-16 are rejected as depending from the rejected Claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, from which Claims 6-7 depend from recites the limitation, wherein the refrigerant circulating through the refrigerant circulation circuit absorbs heat through the refrigerant- coolant heat exchanger and the external heat exchanger or the chiller in the heat pump mode.  However, Claim 6 recite the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the refrigerant- coolant heat exchanger and the external heat exchanger and the chiller in the heat pump mode; Thus, Claim 4 recites that the elements as not all inclusive, while Claim 6 states the opposite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP2012-017056) hereinafter “Uchida” in view of Wang et al. (U.S. Patent Application Publication No. 2012/0227431) hereinafter “Wang.”
Regarding Claim 1, Uchida discloses:
A heat pump system (see Figs 12, 15, 17 and 18) for a vehicle which comprises: 
a compressor (31) mounted on a refrigerant circulation circuit (30) for compressing and discharging refrigerant; 
an internal heat exchanger (32) mounted inside an air-conditioning 
case (51) for exchanging heat between the air inside the air-conditioning case (51) and the refrigerant discharged from the compressor (31, see paragraph [0037]); 
an evaporator (38) mounted inside the air-conditioning case (51) for exchanging heat between the air inside the air-conditioning case (51) and the refrigerant supplied to the compressor (31); 
an external heat exchanger (34) mounted outside the air-conditioning 
case (51) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (30) and the outdoor air (see paragraph [0041]); 
a coolant circulation circuit (12) configured to circulate (capable of circulating) coolant toward electronic components (11, 142) of the vehicle to cool the electronic components (11, 142, see Fig 12, paragraph [0016]); and 
a refrigerant-coolant heat exchanger (143) configured to exchange (capable of exchanging) heat between the refrigerant flowing the refrigerant circulation circuit (30) between the internal heat exchanger (32) and the external heat exchanger (34) and the coolant circulating through the coolant circulation circuit (12), 
wherein the coolant of the electronic components (11, 142) of the vehicle is circulated toward the refrigerant-coolant heat exchanger (143) in an air-conditioning mode (see Fig 17a-17b), 
Uchida fails to explicit teach, wherein the Attorney Docket No. 056362-00078 34coolant of the electronic components is circulated toward a chiller in a heat pump mode.  
However, Wang, in a related field including electronic component cooling, teaches a system (see Figs 2-5 of Wang) that includes cooling of electronic 
components (200) with a chiller (180), wherein in a mode of the system (see Fig 3), the coolant of the electronic components (200) is circulated toward the chiller (180) and in a 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a coolant circulation circuit that includes a refrigerant-coolant heat exchanger, further include a chiller, and the Attorney Docket No. 056362-0007834coolant of the electronic components is circulated toward a chiller in a heat pump mode, as taught by Wang, in the invention of Uchida, in order to advantageously, enhance the heating performance of the system by using the waste heat of the vehicle electric devices to supply to the refrigerant flowing through the system (see paragraphs [0102]-[0103] and [0113] of Wang), thereby enhancing the overall efficiency of the heat pump system.

Regarding Claim 2, Uchida as modified, meets the limitation of Claim 1.  Further, Uchida as modified, teaches, wherein a first expansion means (33, see Fig 12 of Uchida) is mounted on the refrigerant circulation circuit (30) at the downstream side of the internal heat exchanger (32) to selectively expand refrigerant discharged from the internal heat exchanger (32, see paragraphs [0038]-[0039]: by way of the controller, the throttle opening degree can be changed); and a second expansion means (36) is mounted on the refrigerant circulation circuit (30) at an inlet side of the evaporator (38) to expand the refrigerant supplied to the evaporator (38).  

Regarding Claim 3, Uchida as modified, meets the limitation of Claim 2.  Further, Uchida as modified, teaches, wherein the refrigerant circulation circuit (30, see Fig 17a of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the refrigerant-coolant heat exchanger (143), the external heat exchanger (34), the second expansion means (36), the evaporator (38) and the compressor (31), so that the refrigerant circulating through the refrigerant circulation circuit (30) radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (143) and the external heat exchanger (34) in an air- conditioning 
mode (see Figs 17a, paragraphs [0012], [0041] and [0066]: the radiator dissipates the heat radiated from the refrigeration circulation circuit).  

Regarding Claim 4, Uchida as modified, meets the limitation of Claim 1.  Further, Uchida as modified, teaches, wherein the refrigerant circulating through the refrigerant circulation circuit (30, see Fig 12 of Uchida) absorbs heat through the refrigerant- coolant heat exchanger and the external heat exchanger (34), see paragraph [0041]) or the chiller in the heat pump mode (see Fig 12).  

Regarding Claim 5, Uchida as modified, meets the limitation of Claim 4.  Further, Uchida as modified, teaches, wherein the refrigerant circulation circuit (30, see Fig 12 of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the first expansion means , the refrigerant-coolant heat exchanger (143), the external heat exchanger (134) and the compressor (31, see Fig 17b), so that the refrigerant circulating through the refrigerant circulation circuit (30) absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat 
exchanger (143) and the external heat exchanger (34) in the heat pump mode (see  paragraph [0041]).  

Regarding Claim 6, Uchida as modified, meets the limitation of Claim 4.  Further, Uchida as modified, teaches, wherein the refrigerant circulation circuit (30, see Fig 12 of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the first expansion means (33), the refrigerant-coolant heat exchanger (143), the external heat exchanger (34), and the compressor (31), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (143), and the external heat exchanger (34).
Uchida as modified, fails to explicitly teach, wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode.  
However, Wang, in a related field of heat pump systems, teaches a system (see Figs 2-5 of Wang) that includes refrigeration circuit (R) with a chiller (180), wherein the 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit  with a chiller, further include wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode, as taught by Wang, in the modified invention of Uchida, in order to advantageously further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang), thereby enhancing the overall efficiency of the heat pump system.

Regarding Claim 7, Uchida as modified, meets the limitation of Claim 2.  Further, Uchida as modified, teaches, wherein the refrigerant circulation circuit (30, see Fig 12 of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the first expansion 
means (33),  and the compressor (31).
wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode.  
However, Wang, in a related field of heat pump systems, teaches a system (see Figs 2-5 of Wang) that includes refrigeration circuit (R) with a chiller (180), wherein the refrigerant circulation circuit (R) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller (180) in the heat pump mode (see Fig 5), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit  with a chiller, further include wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode, as taught by Wang, in the modified invention of Uchida, in order to advantageously further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs 

Regarding Claim 8, Uchida as modified, meets the limitation of Claim 2.  Further, Uchida as modified, teaches, wherein a first bypass line (by way of joint 35, see Fig 17b) is mounted such that the refrigerant circulating through the refrigerant circulation circuit (30) bypasses the second expansion means (36) and the evaporator (38, see Fig 17b).  

Regarding Claim 9, Uchida as modified, fails to explicitly teach, wherein a second bypass line is mounted such that the refrigerant circulating through the refrigerant circulation circuit bypasses the refrigerant-coolant heat exchanger and the external heat exchanger.  
However, Wang, in a related field of heat pump systems, teaches, a system (see Fig 4 of Wang) that includes a heat exchanger (210), wherein a bypass line (R2) is mounted such that the refrigerant circulating through the refrigerant circulation circuit (R) bypasses the heat exchanger (210) and the external heat exchanger (130), so that retention of refrigerant occurring when refrigerant does not flow can be prevented while simplifying the refrigerant circuit (see paragraph [0046]) of Wang).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit, a refrigerant-coolant heat exchanger and an external heat exchanger, further include wherein a bypass line is mounted such 

Regarding Claim 10, Uchida as modified, fails to explicitly teach, wherein a chiller  for exchanging heat between the refrigerant flowing along the first bypass line and the coolant circulating through the coolant circulation circuit is mounted on the first bypass line, such that the refrigerant circulating through the refrigerant circulation circuit absorbs heat through the refrigerant-coolant heat exchanger and the external heat exchanger or the chiller in the heat pump mode.  
However, Wang, in a related field of heat pump systems, teaches, a system (see Fig 4 of Wang) that includes a coolant circulating circuit (W), a chiller (180) and a plurality of bypass lines (R1, R2), wherein the chiller (180) for exchanging heat between the refrigerant flowing along a bypass line (R1) and the coolant circulating through the coolant circulation circuit (W) is mounted on the bypass line (R1), such that the refrigerant circulating through the refrigerant circulation circuit absorbs heat through the chiller (180) in a heat pump mode (see Fig 4), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  

  
Regarding Claim 11 Uchida as modified by Wang meets the limitation of Claim 1.  Further, Uchida as modified,  teaches, wherein the coolant circulation circuit (12, see Fig 12 of Uchida) comprises a first coolant circulation circuit (14) which circulates the coolant of the electronic components (11,142) toward the refrigerant-coolant heat exchanger (143) and a second coolant circulation circuit (13, 18).
Uchida fails to explicitly teach Wang teaches, a second coolant circulation circuit which circulates the coolant of the electronic components toward the chiller so as to circulate the coolant to the first coolant circulation circuit in the air-conditioning mode and circulate the coolant to the second circulation line in the heat pump mode.  

Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a coolant circulation circuit  with a first and second coolant circulation circuit, further include, wherein the second coolant circulation circuit circulates the coolant of the electronic components toward the chiller so as to circulate the coolant to the first coolant circulation circuit in the air-conditioning mode and circulate the coolant to the second circulation line in the heat pump mode,  as taught by Wang, in the modified invention of Uchida, in order to advantageously, cool vehicle electric devices with cooling water, and collect waste heat of the electric devices to supply to the refrigerant (see paragraph [0110] and [0113] of Wang), thereby enhancing the heating performance of the system.

Regarding Claim 13, Uchida as modified fails to explicitly teach, wherein a dehumidification line which supplies some of the refrigerant circulating through the refrigerant circulation circuit is mounted on the refrigerant circulation circuit to perform dehumidification inside the vehicle in the heat pump mode, and wherein the dehumidification line supplies some of the refrigerant passing through the first expansion means toward the evaporator.
However, Wang teaches a system (see Figs 2-5) that includes a dehumidification line (R4, see Fig 4), a plurality of expansion means (195, 140, 121), and a refrigerant circulation circuit (R), wherein the dehumidification line (R4) supplies some of the refrigerant circulating through the refrigerant circulation circuit (R) is mounted on the refrigerant circulation circuit (R) to perform dehumidification inside the vehicle in the heat pump mode, and wherein the dehumidification line (R4) supplies some of the refrigerant passing through the first expansion means (195) toward the evaporator (160), to dehumidify the air flowing inside the air-conditioning case (see paragraph [0122] of Wang).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit, and a first expansion means, further include, wherein a dehumidification line which supplies some of the refrigerant circulating through the refrigerant circulation circuit is mounted on the refrigerant circulation circuit to perform dehumidification inside the vehicle in the heat pump mode, and wherein the dehumidification line supplies some of the refrigerant passing through the first expansion means toward the evaporator, as taught by Wang, in the modified invention of Uchida, in order to advantageously, dehumidify the air flowing inside the air-conditioning case (see paragraph [0122] of Wang), thereby increasing the efficiency of the system.
Claim 15, Uchida as modified by Wang, meets the limitation of Claim 1, requiring a chiller.  Wang further teaches, wherein the chiller (180, see Figs 2-5 of Wang) is mounted in the coolant circulation circuit (W1,W2).  

Regarding Claim 16, Uchida as modified by Wang, meets the limitation of Claim 9, the second bypass line. Wang further teaches, wherein the refrigerant circulation circuit (R, see Figs 2-5 of Wang) is configured in such a way that the refrigerant flows from the internal heatAttorney Docket No. 056362-00078 38 exchanger (110) to the second bypass line (R2), bypasses the refrigerant-coolant heat exchanger (210) and the external heat exchanger (130), and exchanges heat with the coolant through the chiller (180) in the heat pump mode (see Fig 4).  

Regarding Claim 17, Uchida discloses:
A heat pump system (see Figs 12, 15, 17 and 18) for a vehicle which comprises: 
a compressor (31) mounted on a refrigerant circulation circuit (30) for compressing and discharging refrigerant; 
an internal heat exchanger (32) mounted inside an air-conditioning 
case (51) for exchanging heat between the air inside the air-conditioning case (51) and the refrigerant discharged from the compressor (31, see paragraph [0037]); 
an evaporator (38) mounted inside the air-conditioning case (51) for exchanging heat between the air inside the air-conditioning case (51) and the refrigerant supplied to the compressor (31); 
an external heat exchanger (34) mounted outside the air-conditioning 
case (51) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (30) and the outdoor air (see paragraph [0041]); 
a first expansion means (33, see Fig 12 of Uchida) is mounted on the refrigerant circulation circuit (30) at the downstream side of the internal heat exchanger (32) to selectively expand refrigerant discharged from the internal heat exchanger (32, see paragraphs [0038]-[0039]: by way of the controller, the throttle opening degree can be changed); 
a second expansion means (36) is mounted on the refrigerant circulation circuit (30) at an inlet side of the evaporator (38) to expand the refrigerant supplied to the evaporator (38), 
a coolant circulation circuit (12) configured to circulate (capable of circulating) coolant toward electronic components (11, 142) of the vehicle to cool the electronic components (11, 142, see Fig 12, paragraph [0016]); and 
a refrigerant-coolant heat exchanger (143) configured to exchange (capable of exchanging) heat between the refrigerant flowing the refrigerant circulation circuit (30) between the internal heat exchanger (32) and the external heat exchanger (34) and the coolant circulating through the coolant circulation circuit (12), 
wherein the refrigerant circulation circuit (30, see Fig 17a of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the refrigerant-coolant heat exchanger (143), the external heat exchanger (34), the second expansion means (36), the evaporator (38) and the compressor (31), so that the refrigerant circulating through the refrigerant circulation circuit (30) radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (143) and the external heat exchanger (34) in an air- conditioning mode (see Figs 17a, paragraphs [0012], [0041] and [0066]: the radiator dissipates the heat radiated from the refrigeration circulation circuit), and 
wherein the refrigerant circulation circuit (30, see Fig 12 of Uchida) is configured in such a way that the refrigerant circulates through the compressor (31), the internal heat exchanger (32), the first expansion 
means (33),  and the compressor (31).
Uchida as modified, fails to explicitly teach, wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller in the heat pump mode.  
However, Wang, in a related field of heat pump systems, teaches a system (see Figs 2-5 of Wang) that includes refrigeration circuit (R) with a chiller (180), wherein the refrigerant circulation circuit (R) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller (180) in the heat pump mode (see Fig 5), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  
.


Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach a heat pump system for a vehicle, wherein the refrigerant-coolant heat exchanger is mounted inside the radiator, as claimed in Claim 12, coupled with all the other claimed features.
Claim 14 depends from Claim 12.  
Double Patenting 
Claims 1-2, 8, and 13 of this application are patentably indistinct from claim 1, 6, 7 and 9 of Application No.14/907928. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 7 and 9 of copending Application No. 14/907,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlap and Claims 1. 6, 7 and 9 share the same language to those of Claims 1-2, 8 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763  
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763